Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed April 27, 2021, have been fully considered but they are not deemed to be persuasive.
Applicant's arguments with respect to claims 1, 4-7, 10-15, 17 and 18 have been considered but are deemed to be moot in view of the new grounds of rejection. The new grounds of rejection are necessitated by the added limitations related to the gap and other added limitations (in claim 7). 

Applicant argues that paragraph 24 is not confusing, since paragraph 26 discusses non-positive and positive connections, being or not being a prestressed configuration. This makes no sense. Paragraph 24 states “Said anti-rotation safeguard 19 can be a pin, a screw, a spring-loaded pin for engaging into a recess of the opposite part or the like. This is a non-positive or positively locking anti-rotation safeguard 19” which is discussing only the safeguard 19 and not any additional prestress. The element 19 engaging the recess is a positive locking device.
Paragraph 26 doesn’t make sense. It states “If the screw connection between the lower part and the upper part is of prestressed configuration, this is a non-positive connection. If the screw connection between the lower part and the upper part is not of prestressed configuration, this is a positively locking connection”. Fig 1 and 2 show a nut prestressing the piston, and is understood to be a non-positive (locking) connection. Fig 4 shows the element 19 as a positive locking connection, even though it is not also prestressed. But fig 3 shows a non-prestressed construction, which is not a locking connection (and so can’t be a positive locking connection.

Applicant acknowledges the claim interpretation. This has changed due to 2 possible different interpretations of external threads, due to the use of internal threads in claim 7 (see new claim interpretation and 112 rejection).

There is another problem, due to the changes in claim 7. The internal thread portion of line 2-3 identifies it as being fig 3 and 4; but the limitation that the lower part “external” (sic) thread portion is radially outward of the main support is only found in fig 1 and 2. Applicant’s argument about external thread is problematic, since the same thread portion is identified as internal and external.

Applicant argues that Hazen et al doesn’t show an axial gap at the auxiliary support; but at most shows a weld between an outer circumferential surface of the rim 9 and above the upper surface of the lower portion top end 10. These elements refer to fig 1 and 2, whereas the rejection discusses fig 4. In fig 4 there is a weld that fills an axial gap at the auxiliary support (between 23 and 25), meeting this limitation (before it is welded).

Applicant argues that the gap (82, 88) of Tuohy are localized aligned bores in the opposing upper and lower contact surfaces and are not a gap between opposing upper and lower contact surfaces. The examiner disagrees. The opposing upper and lower contact surfaces includes the “bores” (i.e. annular channel 88 and holes 82), and therefore the gap is between the opposing upper and lower contact surfaces. Note that there is no further structure of the claimed gap to differentiate it from the gap of Tuohy.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., gap only exists in the static state) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant states that fig 1 (below) of the instant application shows the gap, formed at the auxiliary support 4, is above then lowest portion of the upper part land piston ring belt. This is incorrect. Above is a portion of fig 1, showing the gap (at 4) being at the lowest point of the ring belt.

[AltContent: arrow][AltContent: connector]Gap 								 upper part land piston ring belt 	
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    245
    589
    media_image1.png
    Greyscale


Lowest portion of ring belt

Applicant argues that Hanish et al doesn’t show a gap. This is incorrect, as the space between 8 and 12 is a gap.

Applicant argues that claim 7 claims “the upper part circumferential land positioned radially inward from the lower part circumferential land”, which DE 106677 doesn’t have. The problem is that claim 7 had an existing limitation, that “the lower part external threaded portion positioned radially outward of and directly adjacent to the main support” (line 15-16), which contradict the above limitation (see 112a rejection).
Note that DE 106677 has one of the conflicting limitations, but not the other.



Specification
The disclosure is objected to because of the following informalities: 
The specification states “in accordance with Figures 1 and 2, the upper part 13 forms a circumferential land 20 having an external thread and, in a manner which corresponds to this, the lower part 12 forms a circumferential land 21 having an external thread for corresponding threaded engagement with the upper part circumferential land 20 external thread” (paragraph 21), which is confusing. In fig 1 and 2, circumferential land 20 has an internal thread, not an external thread. Previously the thread was “external” meaning that it is concentric to the piston axis. But there is confusion because now some threads are defined as internal, whereas others are defined as external, which has a different meaning of facing radially outward.
The specification states “Said anti-rotation safeguard 19 can be a pin, a screw, a spring-loaded pin for engaging into a recess of the opposite part or the like. This is a non-positive or positively locking anti-rotation safeguard 19” (paragraph 24) is confusing, as to how the locking anti-rotation safeguard can be both non-positive and positively.
Appropriate correction is required.

Claim Interpretation
The specification states “the term "external thread" is intended to clarify that this is not a thread or a screw connection in the region of the piston stroke axis, but rather that said thread for the screw connection of the upper part and the lower part is configured and arranged concentrically around the piston stroke axis” (paragraph 7).
Claim 7 claims “a lower part having a circumferential land defining an internal threaded portion positioned circumferentially about a piston stroke axis extending in a direction radially inward toward the piston stroke axis…an upper part having a circumferential land defining an external threaded portion positioned”


Claim Rejections - 35 USC § 112
Claims 1, 4-7, 10-15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 claims “the auxiliary support defines an axial gap parallel to the piston stroke axis axially between the lower part second contact surface and the upper part second contact surface in a static state, the gap is positioned axially above a lowest distal portion of an upper part land piston ring belt” (line 18-21), which is wrong. The lowest distal portion of the upper part land piston ring belt is the upper part second contact surface, which forms an upper portion of the gap; and therefore the gap can’t be above it (see also response to Applicant’s arguments). 
Claim 7 claims “a lower part having a circumferential land defining an internal threaded portion positioned circumferentially about a piston stroke axis extending in a direction radially inward toward the piston stroke axis” (line 2-4); “the upper part circumferential land positioned radially inward from the lower part circumferential land” (line 8-9) and “the lower part external threaded portion positioned radially outward of and directly adjacent to the main support” (line 15-16), which is wrong. The lower part of fig 3 and 4 are the only embodiments with an internal thread (17) and the upper part circumferential land (20) positioned radially inward from the lower part circumferential land (21) , but the thread portion is positioned radially inward not outward of the main support (of 21). The lower part of fig 1 and 2 are the only embodiments with an thread portion (17) positioned radially outward of the main support (of 21), but the thread 
Claim 10 claims “the upper part further comprises an extension extending downwardly toward the lower portion along the piston stroke axis” (line 1-2) and depends from claim 7, which claims non-compatible parts of 2 different embodiments (fig 1 and fig 4, see above). Depending on which embodiment is claimed in claim 7, claim 12 may (for fig 1) or may not (for fig 4) be supported. Claim 11 has the same problem, as it depends from claim 10. 
Claim 12 claims “an axial anti-rotation bore extending through the main support” (line 2) and depends from claim 7, which claims non-compatible parts of 2 different embodiments (fig 1 and fig 4, see above). Depending on which embodiment is claimed in claim 7, claim 12 may (for fig 4) or may not (for fig 1) be supported.
Claims not specifically mentioned depend from one of the above claims, and therefore have the same problems as listed above.

Claims 1-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the recitation “the lower part and the upper part being joined to form the piston by way of at least one of a non-positive or positively locking connection” (line 2-3), and the claim also recites “the lower part and upper part threaded portions operable to threadingly engage and position the lower part first contact surface and the upper part first contact surface in abutting engagement” (line 14-16), which is a narrower and a broader statement of the range/limitation.

The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In claim 1 line 2 “non-positive or positively locking connection” is confusing, as the connection can’t be both non-positive and positively locking (see objection to the specification).
In claim 1 line 11-13 “a lower part external threaded portion positioned radially outward of and directly adjacent to the main support; and an upper part external threaded portion” is confusing, since the upper part should have an –internal thread portion-- (like claim 7) or they both can be –thread portion--.
In claim 7 line 15 “the lower part external threaded portion” has no antecedent basis and is confusing, since it’s the same as the internal (not external) thread portion of line 2-3.
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.

	Claim Rejections - 35 USC § 102
Claims 1, 6-7, 13, 14 and 18 are rejected under 35 U.S.C. § 102(a2) as being anticipated by Hazen et al (2159989). Hazen et al discloses a piston comprising a lower part (e.g. 26, fig 4) and an upper part (e.g. 29, fig 4), having a piston crown; a main support defined by a lower part first contact surface (corresponding to 6, fig 1; fig 4 shows 2 contacts adjacent the threads, is the one radially inward, not radially outward of the threads) and an upper part first contact surface (unnumbered, corresponding to opposite 6, fig 1) opposing the lower part first contact surface, the main support positioned radially outwardly distant from a piston stroke axis; an auxiliary support defined by a lower part second contact surface (adjacent weld) and an upper part second contact surface (adjacent weld) opposing the lower part second contact surface, by the weld; claim 1, 7).
Hazen et al discloses the upper part and lower part threaded portions include respective circumferential lands opposing each other (claim 6, 8); wherein the lower part external threaded portion extends in a direction radially outward from the piston stroke axis and the upper part external threaded portion extends in a direction radially inward toward the piston stroke axis (fig 4; claim 9); wherein the upper part and the lower part define an inner region cavity (corresponding to annular space 11, fig 1) positioned vertically above a pin bore (corresponding to bore containing 4, fig 1) along the piston stroke axis (claim 13); a cooling gallery (20) defined by the upper part and the lower part extending circumferentially about the piston stroke axis, in fluid communication with a plurality of extension bores (corresponding to 22, fig 1; claim 14); and the axial gap extends along substantially an entire circumferential length of the lower part second contact surface and the upper part second contact surface in the static state (claim 18).

Claims 1, 6-7, 13 and 18 are rejected under 35 U.S.C. § 102(a2) as being anticipated by Tuohy (5363822). Tuohy discloses a piston comprising a lower part (16) and an upper part (12), having a piston crown (22); a main support defined by a lower part first contact surface (68) and an upper part first contact surface (unnumbered, see by 20; claim 1, 7).
wherein on threaded engagement of the lower part and the upper part external threaded portions and abutting engagement of the lower part first contact surface and the upper part first contact surface, the auxiliary support defines an axial gap parallel to the piston stroke axis axially between the lower part second contact surface and the upper part second contact surface in a static state
Tuohy discloses a gap (82, 88) between the lower part second contact surface and the upper part second contact surface in a static state (claim 3, 16); wherein the upper part and lower part threaded portions include respective circumferential lands opposing each other (claim 6, 8); wherein the lower part external threaded portion extends in a direction radially outward from the piston stroke axis and the upper part external threaded portion extends in a direction radially inward toward the piston stroke axis (fig 2, 3; claim 9); wherein the upper part and the lower part define an inner region cavity (82, 88) positioned vertically above a pin bore (36, note that the cavity is annular, so a part is above the bore) along the piston stroke axis (claim 13); and the axial gap  extends along substantially an entire (circumferential) length of the lower part second contact surface and the upper part second contact surface in the static state (claim 18).




[AltContent: arrow][AltContent: arrow][AltContent: arrow]Auxiliary support 	Lower part contact surface 1	   third support
[AltContent: arrow][AltContent: arrow]      Main support 	    Lower part contact surface 2    	    Lower part contact surface 3
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    1269
    824
    media_image2.png
    Greyscale


 upper part first contact surface 			upper part third contact surface
upper part second contact surface 	pin bore 	
piston stroke axis

Claims 1, 6-7, 15, 16 and 18, depending on which embodiment of claim 7 is claimed, are rejected under 35 U.S.C. § 102(a2) as being anticipated by DD 106677. DD 106677 discloses a piston comprising an upper part (1), having a piston crown, by 7; claim 1, 7).
DD 106677 discloses the upper part and lower part threaded portions include respective circumferential lands opposing each other (claim 6, 8); the lower part external threaded portion extends in a direction radially outward from the piston stroke axis and the upper part external threaded portion extends in a direction radially inward toward the piston stroke axis (claim 9); wherein the upper part and the lower part define an inner region cavity (2) positioned vertically above a pin bore along the axis (see annotated fig 1, below; claim 13); a upper part third contact surface opposing a lower part third contact surface, to define a third support, radially between the piston stroke axis and the main support (claim 15); and the axial gap extends along substantially an entire length of the lower part second contact surface and the upper part second contact surface in the static state (claim 18). 




[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    463
    839
    media_image3.png
    Greyscale


Lower part first contact surface		Upper part first contact surface

Claim 17 is rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Hanish et al (1492294). Hanish et al discloses a piston comprising a lower part (2) having a second contact surface (including 12 and radially outward of 12) positioned radially distant from a first contact surface (see annotated drawing above) and a threaded portion (on outer circumference of 4) positioned circumferentially about a piston stroke axis (through center of 4); an upper part (3), having a second contact surface (8, 10) positioned radially distant from a first contact surface (see annotated drawing above) and a threaded portion (on inner surface of bore of 7) positioned radially distant from and circumferentially about the piston stroke axis, the upper part threaded portion selectively threadingly engaging the lower part threaded portion to connect the upper part to the lower part; a main support defined by the abutting engagement of the lower part first contact surface and the upper part contact surface on the threaded engagement of the upper and the lower part; an auxiliary support defined by the lower part second contact surface and the upper part second contact surface on threaded engagement of the upper part and the lower part; the upper part and the lower part further defining an axial anti-rotation bore (5) extending through the main support; an anti-rotation device (6) positioned within the anti-rotation bore, to prevent rotation of the upper part relative to the lower part; and wherein on threaded engagement of the lower .

	Claim Rejections - 35 USC § 103
Claims 4, 5, 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over DE 106677 in view of Tromel (3465651).  DE 106677 discloses all of the elements of claim 10, as discussed above, and further that a central bolt (7) of extends upwardly through the lower part along the piston stroke axis toward and threadingly engaging the upper part to selectively axially compress the lower part against the upper part; but does not disclose that a threaded extension of the upper part extends axially toward the lower part along the piston stroke axis, is threadingly engaged by a nut, with a cup spring positioned circumferentially about the threaded extension and axially between the lower part and the nut, the nut and the cup spring to apply an axially biasing force against the nut and the extension on tightening engagement of the nut to the extension and thereby maintaining prestress between the lower part and the upper part of the piston.
Tromel teaches, for a piston with an upper part (101), joined to a lower part (10), that a threaded (at 21) extension (20) of the upper part extends axially toward the lower part along the piston stroke axis, is threadingly engaged by a nut (25), with a cup spring (24) positioned circumferentially about the threaded extension and axially between the lower part and the nut, operable to apply an axially biasing force against the nut and the extension on tightening engagement of the nut to the extension, to maintain prestress between the lower part and the upper part of the piston selectively axially compress the lower part against the upper part.
Since the central bolt of DE 106677 and the extension and nut of Nelson are for selectively axially compress the lower part against the upper part; it would have been obvious at the time the invention was made to one having ordinary skill in the art to replace the central bolt of DE 106677 with a threaded extension of the upper part extending axially toward the lower part along the piston stroke axis, threadingly .

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nathaniel Wiehe, can be reached on 571-272-8648. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745